Title: From George Washington to Richard Peters, 26 June 1797
From: Washington, George
To: Peters, Richard



Dear Sir,
Mount Vernon 26th June 1797

Until last week, I had no suspicion that the Hessian fly was among my Wheat; but upon examination I found there were many. They have come too late, this year, however, to do me much damage; but as I view them as the harbingers of those who will visit me next year, I would guard, as far as it may be in my power, against the threatned evil.
Permit me therefore to ask, if from your own experience, or from that of others on whom you can rely it is ascertained whether Rye or Barley (winter or Summer) is liable to this calamity? In the country above me, the Wheat, I am informed, is entirely destroyed (in places) by this fly; and from the appearances of them among mine, It is but too probable it would be the case with me next year, if I do not substitute other grain in its place. But What grain is the important question. Are oats affected by these flies?
Where this calamity has not visited the Wheat, the grain is remarkably fine, and the quantity not to be complained of. Present me, if you please, in respectful terms to Mrs Peters, and add thereto the compliments of Mrs Washington. With great esteem & regard I am—Dear Sir Your Affecte Hble Servt.

Go: Washington


P.S. Is there any truth in the observation that the yellow bearded Wheat will resist the injury which the common wheat sustains from the above named fly?

